Citation Nr: 1341905	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic anxiety disorder, evaluated as 30 percent disabling prior to June 19, 2013.  

2.  Entitlement to an increased rating for chronic anxiety disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran served in the Coast Guard from September 1964 to March 1965.  

By decision dated in June 2008, the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) denied an evaluation in excess of 30 percent for chronic anxiety disorder.  This determination is final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2013).  A claim for a higher rating for the service-connected anxiety disorder was subsequently received in October 2008.  

The current appeal arises from a rating decision of the VA Regional Office in San Juan, Puerto Rico that continued to deny an evaluation in excess of 30 percent for chronic anxiety disorder.  

The case was remanded for further development in October 2012 and June 2013.

During the pendency of the appeal, by rating action dated in July 2013, the 30 percent rating for chronic anxiety disorder was increased to 50 percent, effective from June 19, 2013.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board would also point out that the Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on unemployability is part and parcel of an increased rating claim when the issue of unemployability is reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This appears to exist in the instant case.  As such, this issue is addressed in the remand that follows the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to June 19, 2013, chronic anxiety disorder was manifested by symptoms that included anxious and depressed mood, irritability, constricted affect at times, mild memory impairment and social isolation, etc., that resulted in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with Global Assessment of Functioning (GAF) scores ranging between 55 and 65.

2.  Since June 19, 2013, chronic anxiety disorder is manifested by symptoms that include anxiety, depression, irritability, sleep impairment, increased isolation behaviors, agitation, impaired memory and concentration, difficulty with interpersonal relationships, and difficulty in adapting to stressful circumstances that result in no more than reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for chronic anxiety disorder were not met prior to June 19, 2013. 38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for a disability rating in excess of 50 percent for chronic anxiety disorder are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim to the extent possible and affording VA examinations.  These examinations are adequate to render a determination as to the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.157(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013). 

The Veteran's service-connected generalized anxiety disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating applies where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is applicable and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate evaluations ("staged") rating be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 4.3, 4.3 (2013).

Factual Background

In May 2008, the Veteran stated that during the past few weeks, he had been busy organizing his 15 year old daughter's birthday party.  He related that the previous year, he had organized a party for all of his relatives - 600 in all.  He reported that he had been a successful businessman until a heart attack had changed his life.  The appellant stated that the 1990 Persian Gulf War had produced anxiety and stress because his two sons were the age that they could be called to war.  

Following evaluation in July 2008, a GAF score of 55 was provided.  Upon regular follow-up in September 2008, a GAF score of 56 was rendered.  A November 2008 clinical record indicated that the appellant was experiencing worsening anxiety, sadness, increased irritation and difficulty initiating and maintaining sleep because of marital and financial/employment problems two of his sons were having, as well as the death of a close friend.  He denied suicidal or psychotic behaviors.  It was recorded that the Veteran had never been in combat.  

Pursuant to the filing of his claim for a higher rating, the Veteran was afforded a VA examination for compensation purposes in November 2008.  It was noted that he had last been seen in September of the current year due to an increase in symptoms related to family problems and the death of a close friend.  Current treatment included antidepressant and anti-anxiety medication.  The Veteran complained of ups and downs.  He said he liked to read about natural medicine and look for things on the computer that he found interesting, as well exploring his genealogy.  He related that he liked to care for plants he had at home, and that when he did not feel well, he remained in bed, watched television and did not engage in any of his other usual activities.  The appellant said that his children appeared when they had problems and that this added to his anxiety and made him feel depressed because there was nothing he could do.  It was noted that he had not overcome a son's death in a motorcycle accident some years prior and the death of a close friend about two months before.  

The examiner reported that the Veteran expressed symptoms that included variable sleep difficulty and a strong temper but with awareness of how to avoid problems.  Mental status examination was significant for anxious and depressed mood.  Thought processes showed an overabundance of ideas.  It was reported that the appellant did not have inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts or panic attacks.  He endorsed some suicidal thoughts and recalled that he once had the idea to jump in front of a running car but thought what might happen which kept him from doing this.  Personal hygiene was intact.  There was no problem with activities of daily living.  Remote memory was normal.  Recent and immediate memory was mildly impaired.  

On review of occupational history, it was noted that the Veteran had retired in 1991 due to a myocardial infarction and his doctor told him he could not work again.  Following examination, an Axis I diagnosis of anxiety disorder, chronic, with depression, was rendered.  A GAF score of 55-60 was provided.  The examiner commented that current symptoms represented moderate to moderately severe impairment for social and occupational functioning.  The examiner added the appellant did not have total occupational and social impairment due to the mental disorder, that the mental disorder did not result in deficiencies in judgment, thinking, family relations, work, mood or school, that he did not have reduced reliability and productivity due to the mental disorder, and that there was only an occasional decrease in work efficiency due to psychiatric disability.

Voluminous VA outpatient clinical records dated between 2009 and 2013 reflect that the Veteran continued to be seen on a regular basis for symptoms that included anxiety and depressed mood, worries about his children, his financial problems, the state of world events and societal problems.  It was reported that he had variable sleeping patterns, poor compliance with medication, and displayed poor concentration, easy frustration, poor attention span and irritability at times.  VA outpatient records dated in February 2010 indicate that the Veteran participated in group therapy.  On evaluation, it was reported that he presented with a better mood and a well-integrated affect.  He was spontaneous and talkative with good interactions with peers and staff.  He was logical and coherent and relevant and not suicidal or homicidal.  It was determined that he still had fragile coping skills but that there had been overall improvement.  In October 2011, he expressed fears about the end of the world as reportedly depicted in the Mayan Calendar Prophecies.  He ventilated his disappointment and frustration following the failure of the event to produce earth changes on December 21, 2012.  Throughout this period, it was noted that he was always well-oriented, denied suicidal and homicidal ideation, had no visual or auditory hallucinations, and no aggressive or impulsive behaviors.  It was reported that he had a strong commitment to his family.  A GAF score of 60 was the predominant assessment during this time frame.  A GAF score of 60-65 was recorded in January 2012.

During VA psychiatric follow-up in April 2013, the appellant related that "I have been down."  It was reported that he continued to cope with his health issues, and referred to dealing with depressed mood, lack of motivation, somatic complaints, worries, nervousness, and death wishes on and off.  Upon review of the record, the examiner indicated that the Veteran reported a favorable response when he took his medication.  He admitted that when he felt OK, he did not take his medication.  He said that he had had self-harm ideas twice; once when he thought about throwing himself from a running car and the other he could not recall, but no attempt per se.   The appellant denied a history of assaultive behavior.  

Pertinent medical history revealed numerous physical disabilities, including old myocardial infarction, cardiomegaly, type II diabetes, vertigo, angina, cataracts, cervical and spinal spondylosis, macular degeneration and muscle weakness for which he had been prescribed numerous medications.  On mental status examination, the Veteran was alert, oriented times three, cooperative, well dressed and well groomed.  He had good eye contact.  He answered questions spontaneously and with normal tone, rate and volume of speech.  There was no agitation, involuntary movements or tremors.  Mood was down and affect was labile.  The Veteran was coherent, logical, and relevant with no flight of ideas.  He denied active suicidal, homicidal ideas or plan.  No delusional content was elicited.  No active perceptual disturbances were observed.  Insight and judgment were fair to testing.  Following examination, the diagnostic impressions on AXIS I were generalized anxiety disorder and major depressive disorder, recurrent.  A GAF score of 60 was provided.  

The Veteran's Social Security records were requested.  A response was received in January 2013 that the records had been destroyed.  

Pursuant to Board remand, the appellant was most recently afforded a VA compensation and pension examination in July 2013.  The examiner stated that the Veteran experienced frequent flashbacks and nightmares of war content.  It was noted that he had very tortuous relationships with women and had a history of many short-term common-law relationships.  The appellant was observed to be distracted, disoriented, and inattentive.  He was socially isolated.  It was reported that he avoided crowded places and was visited only by his adult sons.  It was related that since retirement, he attended church but did not visit friends or relatives.  His sons took care of his shopping.  It was found that his Veteran's mental condition interfered with his ability to engage in a sustained, meaningful and durable relationship, and that he had mood swings, depressed mood, an increase in anxiety level, irritability, episodes of agitation and altered sleeping patterns.  The examiner stated that the Veteran's daily living, social behavior and occupational functioning were markedly deteriorated on account of anxiety, and opined that the outcome of the psychiatric and medical conditions led to poor psychosocial functioning.  The assessment was generalized anxiety disorder with a GAF score of 60.  The examiner went on to say that symptoms that applied to the Veteran's diagnosis were anxiety, chronic sleep impairment, and mild memory loss.  It was found that the depiction that best summarized the Veteran's level of occupational and social impairment with respect to the mental diagnosis was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner concluded by stating that the Veteran's one and only diagnosis on Axis I was generalized anxiety disorder and that he did not fulfill the diagnosis of major depression, although he had experienced a depressed mood since a myocardial infarction in 1991.  It was reported that the Veteran was not capable of securing, engaging in or maintaining a part-time job at that time on account of mental deterioration and intellectual dysfunction.  

Legal Analysis

1.  Evaluation in excess of 30 percent for chronic anxiety disorder prior to June 19, 2013.

Review of the evidence prior to June 19, 2013 reflects that the service-connected anxiety disorder was primarily manifested by symptoms that included anxious and depressed mood, some fleeting suicidal thoughts, no more than mild memory impairment, some conflicted affect, occasional trouble concentrating and some forgetfulness.  The Veteran indicated that he was somewhat detached from others and engaged in some degree of isolation behavior.  It was reported that he expressed sleep difficulty and a strong temper at times but also an awareness of how of avoid problems.  There were occasional exacerbations of anxiety symptoms, as noted when he had death in his family and the demise of a close friend in November 2008, when his children had financial, marital and other difficulties and because of world events and societal conditions in general.  It was noted that he was divorced and that romantic relationships were problematic for him.

The Board observes, however, that while the appellant reports a number of symptoms and difficulties associated with anxiety disorder, the record reflects that his mental status and cognitive functioning was remarkably intact over the years.  He was consistently found to be oriented, with logical and coherent speech and no evidence of a thought disorder.  The Veteran generally reported generally sleeping well, except during exacerbations of anxiety, and denied suicidal and homicidal ideation.  Judgment was intact.  Although he related that he avoided crowds, he was shown to attend church regularly and appeared to display satisfaction in his ability to organize large parties for up to hundreds of people.  Although unemployed, he reported that he retired on disability due a myocardial infarction and not because of anxiety.  It is also noted that he also had numerous other debilitating physical conditions and disorders.  He appeared to have close and good relations with his mother, whom he helped around the house.  Family members also included a number of sons and multiple grandchildren with whom he remained in regular contact and enjoyed visiting.  He was shown to have a variety of interests, including caring for his plants and pets, looking up interesting things on the computer, researching his genealogy, reading about natural medicine, and playing computer games, etc.  

The record reflects that the appellant was in a long-term treatment program and it was noted that medication management had been very helpful in alleviating his anxiety symptoms.  While ongoing treatment notes dating from 2008 reflect some ups and downs, his condition was noted to be generally improved.  Mental status during the relevant period was intact with no evidence of panic attacks, inappropriate behavior, obsessive ritualistic behavior or other untoward symptomatology.  The evidence reflects that he functioned normally, and had adequate, although somewhat fragile coping skills.  There were no personal hygiene issues.  The Veteran consistently denied homicidal and suicidal ideation and plan, despite vaguely worded death wishes.  Although it was noted that he had some fleeting visions that he could not pinpoint, these were not assessed as auditory and visual hallucinations and it was reported that there was no need for antipsychotic medication.  There was no evidence of delusions and no impulse control problems were noted on examination.  Despite continuing stresses in his life, his symptoms were controlled to a considerable extent. 

The Board finds that that GAF scores of 55-65 that were reported throughout the period prior to June 19, 2013 attest to a higher degree of functioning overall.  In reviewing the GAF scores along with the clinical findings as reported above, the Board finds that symptoms associated with chronic anxiety disorder were consistent with no more than moderate, which comports with no more than an occasional decrease in reliability and productivity on the whole as determined by the VA examiner in November 2008.  This disability picture is contemplated by the assigned 30 percent disability evaluation in effect prior to June 19, 2012. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)). 

The Board observes that despite the fact that the Veteran displayed significant psychiatric symptoms prior to June 19, 2013 that included chronic anxiety and depression, the evidence on the whole does not demonstrate that the service-connected anxiety disorder worsened to the extent that the criteria for the 50 percent evaluation were met.  As well, neither the lay nor clinical evidence indicates symptomatology attributable to anxiety disorder that included flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, chronic short and long-term memory impairment, impaired judgment or abstract thinking, or significant difficulty in establishing and maintaining effective work and social relationships for which a higher rating was warranted. See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002).

The evidence thus establishes that the appellant did not have significant occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood attributable to anxiety to warrant an evaluation in excess of 30 percent prior to June 19, 2013.  The Board thus finds that the broad range of symptomatology exhibited was contemplated by the 30 percent disability evaluation established for that time frame and a higher rating was not warranted. 

2.  Evaluation in excess of 50 percent for chronic anxiety disorder from June 19, 2013.

The Board observes that when evaluated by VA on June 19, 2013, the Veteran clearly reported heightened symptomatology included increased anxiety, depression, anger, disorientation, mood swings, increased irritability and agitation, altered sleeping patterns, impaired memory and concentration.  It appears that he had become more isolative and reported that he did not visit friends or relatives.  Although categorizing the level of occupational functioning with a GAF score of 60, the examiner found that his mental disorder interfered with the ability to engage in sustained, meaningful and durable relationship, and that occupational functioning was more markedly deteriorated on account of anxiety.  As such, it was determined that the degree of social and occupational dysfunction had increased in severity on the whole for which 50 percent disability evaluation was warranted from the date of examination.  

The Board finds, however, that the currently available evidence does not present a basis for a higher disability evaluation.  As indicated above, the Veteran currently carries a GAF score of 60.  Although a GAF score does not fit neatly into the rating criteria, it is evidence of general functioning.  In this instance, the GAF score along with the clinical findings are consistent with no more than reduced reliability and productivity that warrant a 50 percent disability evaluation.  The Board finds that the Veteran's service-connected anxiety disorder has not worsened to the extent that the criteria for the 70 percent evaluation are met.  In this regard, the evidence does not demonstrate symptomatology such as suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  He indicates that he does not socialize much, but the evidence indicates that he has the ability to participate in close interpersonal contact as well as large family functions.  He functions well, independently and appropriately.  The lay and medical evidence does not demonstrate occupational and social impairment with deficiencies in most areas attributable the service-connected anxiety disorder.  As noted previously, there is no evidence of a thought disorder or any delusions.  Additionally, there is no evidence of additional symptoms that include grossly inappropriate behavior, or persistent danger of hurting self or others, disorientation to time or place, untoward memory loss, or loss of insight or impulse control for which a total rating is warranted.  As such, the evidence does not suggest that the appellant's anxiety symptoms are of such severity to warrant a 100 percent schedular rating. 

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's service-connected anxiety disorder more nearly approximated the criteria for a 30 percent disability evaluation prior to June 19, 2013, and no more than 50 percent on and after June 19, 2013. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Finally, while there does appear to be some impairment in occupational and social functioning, this is contemplated in the awards of the 30 percent and 50 percent schedular evaluations awarded for the periods specified.  There is no indication that the Veteran has required hospitalization for anxiety disorder or that this results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  While the most recent examiner suggested significant work impairment secondary to the psychiatric disorder, symptoms and findings supporting that conclusion were not set out.  Recorded findings do not show symptoms warranting extraschedular consideration.

In reaching these determinations, the Board considered the doctrine benefit of the doubt.  However, it is found that the preponderance of the evidence is against the claims and that doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for chronic anxiety disorder prior to June 19, 2013 is denied.  

An evaluation in excess of 50 percent for chronic anxiety disorder since June 19, 2013 is denied.
REMAND

The Board would also point out that under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total rating based on unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record does not reflect that the Veteran has filed a claim based on unemployability.  He did, however, indicate in the substantive appeal received in April 2010 that he is unemployable due to service-connected disability.  He is not employed and receives Social Security based on disability.  The record reflects that on most recent VA examination in July 2013, the examiner effectively found that the appellant was not capable of securing, engaging in or maintaining a part-time job on account of mental deterioration and intellectual dysfunction.  However, it is shown that this opinion tends to be at variance with the GAF scores of 55-60 that have been accorded over the course of the appeal.  The record also reflects that the Veteran was medically retired due to heart disease.  Nonetheless, the Board finds that there is an implicit claim for a total rating based on unemployability, and adjudication of this matter is warranted pursuant to Rice. 

Accordingly, the case is REMANDED for further development and adjudication in this regard. 

1.  Send the Veteran a duty-to-assist letter pertaining to the issue of entitlement to a total rating based on unemployability due to service-connected disability.  He should be asked to provide his work history, to include whether he is currently working, looking for work, is retired or is disabled.  His last employer should be contacted as needed.  

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  This should include a determination of whether the record is sufficient to enter a finding as to TDIU, or whether additional examination is needed.  If examination or record development is indicated, those steps should be undertaken prior to entering a rating decision on this matter.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


